Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the allowability of claims 64-73, non-elected claims 74-83 have been recombined and all claims 64-83 are allowable.
The title has been amended to read:
--SAUVIGNON BLANC GRAPE SEED PRODUCTS FOR NON-ALCOHOLIC FATTY LIVER DISEASE--.

The following is an examiner’s statement of reasons for allowance: 
Kim (J of Agricultural and Food Chemistry) entitled "Dietary Supplementation of Chardonnay Grape Seed Flour Reduces Plasma Cholesterol Concentration, Hepatic Steatosis, and Abdominal Fat Content in High Fat Diet Induced Obese Hamsters" supplied by Applicants, is the closest prior art of record.  Kim teaches grape seed extracts from different types of grapes are useful for treating hepatic steatosis.  Chardonnay grape seed flour was found to be most effective.
The claims differ from Kim in that they are directed to treating liver diseases with Sauvignon Blanc grape seed flour specifically which is not taught by Kim.  It is well known that different types of grapes contain different extractable substances and in widely differing concentrations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arvik (10,105,409, 10,130,671 and 10,894,073) are related patents.
JP 2012 187050 teaches Sauvignon Blanc grape juice extract and grape seed extracts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655